On March 3, 2009, the defendant was sentenced for Count I: Sexual Intercourse Without Consent, a felony, in violation of §45-5-503 (2007), MCA, to the Montana State Prison for the period of thirty (30) years, with five (5) years suspended; and Count HI: Sexual Assault, a Misdemeanor, in violation of §45-5-502 (2007), MCA, to the Cascade County Detention Center for a period of six (6) months. Said sentences shall run consecutive.
On November 6,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that tike Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant *134was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 24th day of November, 2014.
Bule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 6th day of November, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.